DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on August 11, 2022 has been considered and entered. 
Accordingly, claims 1, 3-7, 9, and 12-14 are pending in this application. Claims 1, 3-7, 9, and 12-14 are previously presented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under the Alice Framework Step 1, claims 1, 3 and 12-14 recite an apparatus and, therefore, is a machine; claims 4-7 and 9 recite a series of steps and, therefore, is a process.
Under the Alice Framework Step 2A prong 1, claim 1 recites “transform an externally input independent variable a into a first coordinate, a second coordinate, an angle z, and other information k”, “perform a trigonometric or hyperbolic transformation on a first coordinate x, a second coordinate y, and the angle z, obtain a transformed first coordinate x’, a transformed second coordinate y’, and a transformed angle z’”, “transform the transformed first coordinate x’, the transformed second coordinate y’, and the transformed angle z’ output […] according to the other information k and a function f input […] to obtain an output result c”, and “wherein the fourth operation includes if, under the specification adopted for input or output, the true value of the independent variable a exceeds the maximum range of the values represented by floating-point numbers, […] directly outputs the independent variable a and the function f”.
The above limitations amount to processing mathematical relationships/formula to calculate an output result based on given inputs and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites ten additional elements – a pre-processing circuit group, a core circuit, and a post-processing circuit group configured to perform transformation on the inputs to obtain a result, a selector, a processor, a first post-processing circuit, a second post-processing circuit, a third post-processing circuit, receive the externally input independent variable a and an externally input function f, and select one from a first operation, second operation, a third operation, and a fourth operation based on the externally input independent variable a and the externally input function f. However, the additional elements of a pre-processing circuit group, a core circuit, a post-processing circuit group, a processor, a first post-processing circuit, a second post-processing circuit, a third post-processing circuit were recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of performing a mathematical operation/transformation on the given inputs to obtain an output and does not limit the mathematical calculations to a particular circuit implementation with specific structures) such that they amount to no more than mere instructions using a generic computer component. The additional element of a selector is also recited at a high-level of generality (i.e., as a generic computer component for receiving an input and selecting an operation based on the inputs in a manner that merely restates a circuit that performs the function being formed). The selector is merely gathering the inputs for the mathematical calculation and the selection is driven or based on the inputs. The additional elements of “receiving an input” and “selecting an operation” are merely adding insignificant extra-solution activity, i.e. mere data gathering to determine the processing flow of the calculation based on the given inputs. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a pre-processing circuit group, a core circuit, a post-processing circuit group, a processor, a first post-processing circuit, a second post-processing circuit, a third post-processing circuit were recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of performing a mathematical operation/transformation on the given inputs to obtain an output and does not limit the mathematical calculations to a particular circuit implementation with specific structures) such that they amount to no more than mere instructions using a generic computer component. The additional element of a selector is also recited at a high-level of generality (i.e., as a generic computer component for receiving an input and selecting an operation based on the inputs in a manner that merely restates a circuit that performs the function being formed). The selector is merely gathering the inputs for the mathematical calculation and the selection is driven or based on the inputs. The additional elements of “receiving an input” and “selecting an operation” are merely adding insignificant extra-solution activity, i.e. mere data gathering to determine the processing flow of the calculation based on the given inputs. Further, the insignificant extra-solution activities of receiving an input and selecting an operation are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 and Fig. 1.5 which discloses components and organization of a computer in which the processor receives inputs and sends control signals that determines/selects the operations of the data path based on the inputs. Additionally, as shown in Figs. 5A-5C, the selection is based on math and flows naturally from the math. Further, the innovative concept is within the mathematical concept by performing trigonometric or hyperbolic transformation to calculate transcendental functions (see specification page 5 second full paragraph) and not within the technology configured in a specific manner to perform the mathematical calculations. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claims 3 and 12-14 recite further configuration and processing for performing the trigonometric or hyperbolic transformations based on the inputs to obtain a result and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular, claims 3 and 12-14 do not include additional elements that requires further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework Step 2A prong 1, claim 4 recites “performing, […], multiplication or shift transformation on the input independent variable a and the input function f based on a determination that the Type III operation is selected”, “implementing, […], four types of transformation by addition, subtraction, and shift operations on three numbers including an abscissa x, a coordinate y, and an angle z based on a determination that the Type II operation is selected, wherein the four types of transformation include             
                T
                r
                i
                g
                o
                n
                o
                m
                e
                t
                r
                i
                c
                 
                d
                e
                f
                a
                u
                l
                t
                :
                
                    
                        x
                        ,
                        y
                        ,
                        z
                    
                
                →
                
                    
                        A
                        
                            
                                x
                                c
                                o
                                s
                                z
                                -
                                y
                                s
                                i
                                n
                                z
                            
                        
                        ,
                        A
                        
                            
                                y
                                c
                                o
                                s
                                z
                                +
                                x
                                s
                                i
                                n
                                z
                            
                        
                        ,
                        0
                    
                
                 
                T
                r
                i
                g
                o
                n
                o
                m
                e
                t
                r
                i
                c
                 
                v
                e
                c
                t
                o
                r
                :
                
                    
                        x
                        ,
                        y
                        ,
                        0
                    
                
                →
                
                    
                        A
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        ,
                        0
                        ,
                        a
                        r
                        c
                        t
                        a
                        n
                        
                            
                                y
                            
                            
                                x
                            
                        
                    
                
            
                     
                H
                y
                p
                e
                r
                b
                o
                l
                i
                c
                 
                d
                e
                f
                a
                u
                l
                t
                :
                
                    
                        x
                        ,
                        y
                        ,
                        z
                    
                
                →
                
                    
                        B
                        
                            
                                x
                                c
                                o
                                s
                                h
                                z
                                -
                                y
                                s
                                i
                                n
                                h
                                z
                            
                        
                        ,
                        B
                        
                            
                                y
                                c
                                o
                                s
                                h
                                z
                                +
                                x
                                s
                                i
                                n
                                h
                                z
                            
                        
                        ,
                        0
                    
                
                 
                H
                y
                p
                e
                r
                b
                o
                l
                i
                c
                 
                v
                e
                c
                t
                o
                r
                :
                
                    
                        x
                        ,
                        y
                        ,
                        z
                    
                
                →
                
                    
                        B
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        ,
                        0
                        ,
                        a
                        r
                        c
                        t
                        a
                        n
                        h
                        
                            
                                y
                            
                            
                                x
                            
                        
                    
                
            
         wherein A and B are constants related to the selected number of iterations, and the shift operation is to be multiplied by a power of 2”, “calculating, […], a linear or quadratic approximation according to the input function f and outputs the linear or quadratic approximation based on a determination that the Type I operation is selected”, performing, […], addition, subtraction, multiplying by a constant, division, and shift operations on an output of the core circuit based on the determination that the Type III operation is selected according to the input function f and the information provided […]”, “obtaining, […], an output result c, wherein information provided […] is valid only in the Type III operation”, and “wherein said Type IV operation being set out as follows: if, under the specification adopted for input or output, the true value of the independent variable a exceeds the maximum range of the values represented by floating-point numbers, […] directly outputs the independent variable a and the function f”.
The above limitations amount to processing mathematical relationships/formula to calculate an output result based on given inputs and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites eight additional elements – a processor, a core circuit, a first post-processing circuit, a second post-processing circuit, a selector, a pre-processing circuit group, receiving an input independent variable a and an input function f, and selecting one of four operations including Type I, Type II, Type Ill, and Type IV. However, the additional elements of a processor, a core circuit, a first post-processing circuit, a second post-processing circuit, and a pre-processing circuit group were recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of performing a mathematical operation/transformation on the given inputs to obtain an output and does not limit the mathematical calculations to a particular circuit implementation with specific structures) such that they amount to no more than mere instructions using a generic computer component. The additional element of a selector is also recited at a high-level of generality (i.e., as a generic computer component for receiving an input and selecting an operation in a manner that merely restates a circuit that performs the function being formed). The selector is merely gathering the inputs for the mathematical calculation and the selection is driven or based on the inputs. The additional elements of “receiving an input” and “selecting an operation” are merely adding insignificant extra-solution activity, i.e. mere data gathering to determine the processing flow of the calculation based on the given inputs. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a core circuit, a first post-processing circuit, a second post-processing circuit, and a pre-processing circuit group were recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of performing a mathematical operation/transformation on the given inputs to obtain an output and does not limit the mathematical calculations to a particular circuit implementation with specific structures) such that they amount to no more than mere instructions using a generic computer component. The additional element of a selector is also recited at a high-level of generality (i.e., as a generic computer component for receiving an input and selecting an operation based on the inputs in a manner that merely restates a circuit that performs the function being formed). The selector is merely gathering the inputs for the mathematical calculation and the selection is driven or based on the inputs. The additional elements of “receiving an input” and “selecting an operation” are merely adding insignificant extra-solution activity, i.e. mere data gathering to determine the processing flow of the calculation based on the given inputs. Further, the insignificant extra-solution activities of receiving an input and selecting an operation are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 1 and Fig. 1.5 which discloses components and organization of a computer in which the processor receives inputs and send control signals that determines/selects operations of the data path based on the inputs. Additionally, as shown in Figs. 5A-5C, the selection is based on math and flows naturally from the math. Further, the innovative concept is within the mathematical concept by performing trigonometric or hyperbolic transformation to calculate transcendental functions (see specification page 5 second full paragraph) and not within the technology configured in a specific manner to perform the mathematical calculations. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claims 5-7 and 9 recite further configuration and processing to perform the trigonometric or hyperbolic transformations based on the inputs to obtain a result and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular, claims 6 and 9 do not include additional elements that requires further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 5 recites one additional element – a post-processing circuit group. Claim 7 recites two additional elements – a third post-processing circuit, and a post-processing circuit group. However, the additional element of a post-processing circuit group in claim 5 was recited at a high-level of generality (i.e., in a manner that merely restates that the post-processing circuit group includes the first processing circuit, that is, claim 5 merely recites that the first processing circuit is in a post processing circuit group). The additional elements of a third post-processing circuit, and a post-processing circuit group in claim 7 were also recited at a high-level of generality (i.e., in a manner that merely restates that the post-processing circuit group includes a third post-processing circuit and the third post-processing circuit as a generic computer component performing a generic computer function of performing a mathematical calculation on the given inputs to obtain an output) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claims 5 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a post-processing circuit group in claim 5 was recited at a high-level of generality (i.e., in a manner that merely restates that the post-processing circuit group includes the first processing circuit, that is, claim 5 merely recites that the first processing circuit is in a post processing circuit group). The additional elements of a third post-processing circuit, and a post-processing circuit group in claim 7 were also recited at a high-level of generality (i.e., in a manner that merely restates that the post-processing circuit group includes a third post-processing circuit and the third post-processing circuit as a generic computer component performing a generic computer function of performing a mathematical calculation on the given inputs to obtain an output) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Allowable Subject Matter
Claims 1, 3-7, 9 and 12-14 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter: 
	The reasons for indication of allowable subject matter are the same reasons provided in the final office action submitted 10/12/2021.
Response to Arguments
Applicant's arguments filed 08/11/2022, see remarks pages 1-5, with respect to the 35 U.S.C 101 rejection of claims 1, 3-7, 9 and 12-14 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejection, applicant argues the following:
1. claim 1 recites hardware circuits formed in a specific structure and combination, in a whole, to more efficiently process the formula or equation. More specifically, claim 1 does not recite a single processor that runs all the operations of processing an equation or formula. Rather, claim 1 recites different circuits/circuit group to perform different operations to generate the output more efficiently (page 12 first full paragraph). 
Response: Examiner respectfully disagrees. Claim 1 does not recite specific structures of the circuits. Although claim 1 recite different circuits, claim 1 does not recite particular circuit implementation with specific structure of the circuits or any of the circuits. Claim 1 defines the circuits by their functions of performing mathematical calculations. Claim 1 does not limit the mathematical calculations performed by each circuit to a specific circuit implementation with specific structure.

2. claim 1 recites different circuits group configured, at different stages, to perform the recited operations. Particularly, based on different input variables, the recited selector of a pre-processing circuit group may be configured to perform different operations and, in at least one of the operations, the selector directly outputs the independent variable a and the function f. As such, claim 1 merely involves a mathematical concept but does not recite the mathematical concept (page 12 last paragraph to page 13 top). 
Examiner respectfully disagrees. The limitation of “directly outputs the independent variable a and the function f” is part of the math. As shown in Figs. 5A-5C, the selection of one of the operations is based on the math, i.e. from the function to be calculated and the value of the input variable, and directly outputting the independent variable a and the function f flows naturally from the math. Furthermore, the additional element of the selector is recited at a high-level of generality (a selector for selecting an operation based on the received inputs in a manner that merely restates a circuit that performs the function being formed without reciting particular circuit implementation with specific structure of the selector).

3. claim 1 recites hardware circuits that convert evaluation of transcendental functions into getting the results of trigonometric or hyperbolic rotation transformation and the recited subject matter brings improvement to the  functioning  of a computer or to the technology of neural  network processing  as it is only necessary to store a series of fixed  coefficients and define an angle sequence Zi to make tanzi  (tanhzi in the case of hyperbolic transformation) a power of 2, so that the multiplication of them by the x, y coordinates can be  implemented by much simpler shifting. The improvement brought by the claimed subject matter further "reduces waste of time or power consumption caused by multiplication performed between each two of variables”. Further, claim 1 provides a three-stage pipeline circuit group including a pre-processing circuit, a core circuit, and a post-processing circuit, which in combination provide the above improvement to the functioning of a computer or to the technology of neural network processing. Further, the term "circuit" itself delivers sufficient structural meaning because "the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art (page 13 last paragraph to page 15 top).
Examiner respectfully disagrees. The alleged improvement to the functioning of a computer or to the technology of neural network processing being argued is within or based on the mathematical concept by performing trigonometric or hyperbolic transformation to calculate transcendental functions and not within the functioning of a computer. As discussed above, applicant does not describe the particular circuit implementation of any of the circuits. Applicant merely describes the functions to be calculated. By saying that the math is implemented in hardware circuits without reciting particular circuit implementation with specific structure of the hardware circuits, this is nothing more than generically implementing the math shown in Figs. 5A-5C equivalent to a general purpose computer. Furthermore, the claim does not recite a three-stage pipeline or any pipeline. An improvement in the abstract idea itself is not an improvement in technology. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182
(571)272-5767      
                                                                                                                                                                                    


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182